[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 06-13807                    DEC 26, 2006
                          Non-Argument Calendar             THOMAS K. KAHN
                        ________________________                CLERK


                          Agency Nos. A79-714-723
                               A79-714-724

RUTH PATRICIA SANCHEZ-CASTANEDA,
JURGEN ORREGO-SANCHEZ,

                                                                   Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                        ________________________

                   Petitions for Review of a Decision of the
                         Board of Immigration Appeals
                        _________________________

                            (December 26, 2006)

Before ANDERSON, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Ruth Patricia Sanchez-Castaneda, a native and citizen of Colombia, and her

minor son seek review of the final order of the Board of Immigration Appeals
(“BIA”) affirming the Immigration Judge’s (“IJ’s”) denial of asylum under the

Immigration and Nationality Act (“INA”).1 On appeal, Sanchez-Castaneda argues

that she demonstrated both past persecution and a well-founded fear of future

persecution by the National Liberation Army (“ELN”) based on her membership in

and work for Colombia’s Liberal Party. After careful review, we affirm.

       When the BIA issues an affirmance without opinion, the IJ’s decision

becomes the final order subject to review. See Mendoza v. Att’y Gen., 327 F.3d
1283, 1284 n.1 (11th Cir. 2003). As the fact-finder, it is the IJ’s duty to determine

credibility, and we will not substitute our judgment for that of the IJ with respect to

credibility findings. See Vasquez-Mondragon v. INS, 560 F.2d 1225, 1226 (5th

Cir. 1977) (citation omitted). The IJ’s factual determination that an alien is not

entitled to asylum must be upheld if it is supported by substantial evidence. See

Mazariegos v. Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001).                       Under this

highly deferential standard of review, a denial of asylum may be reversed only if

the evidence would compel a reasonable factfinder to find that the requisite fear of

persecution exists. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); see

also 8 U.S.C. § 1252(b)(4)(B) (“administrative findings of fact are conclusive



       1
         Because we find that Petitioner has not established a case for asylum under the INA, we
do not consider whether she satisfied the higher standard for withholding of removal or relief under
the United Nations Convention Against Torture and Other Cruel, Inhumane or Degrading Treatment
or Punishment. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1292-93 (11th Cir. 2001).
                                                  2
unless any reasonable adjudicator would be compelled to conclude to the

contrary”).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is any person who is

unwilling to return to her home country or to avail himself of that country’s

protection “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion . . . .” 8 U.S.C. § 1101(a)(42)(A).

      The asylum applicant carries the burden of proving statutory “refugee”

status. See Al Najjar, 257 F.3d at 1284; 8 C.F.R. § 208.13(a). The applicant

satisfies this burden by showing, with specific and credible evidence: (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that her statutorily listed factor will cause future persecution. Al Najjar, 257 F.3d

at 1287; 8 C.F.R. § 208.13(a), (b).        “To establish   asylum based on       past

persecution , the applicant must prove (1) that she was persecuted, and (2) that the

persecution was on account of a protected ground.” Silva v. U.S. Att’y Gen., 448
F.3d 1229, 1236 (11th Cir. 2006) (citations omitted). “To establish eligibility for

asylum based on a well-founded fear of future persecution, the applicant must
                                           3
prove (1) a ‘subjectively genuine and objectively reasonable’ fear of persecution,

that is (2) on account of a protected ground.” Id. (citations omitted). Assuming

the applicant is able to establish a well-founded fear of persecution, she must then

show that the persecution cannot be avoided by relocating in the subject country.

See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005); 8 C.F.R.

§ 208.13(b)(2)(ii).

        It is well-settled that an adverse credibility determination alone may be

sufficient to support an IJ’s decision to deny an application for asylum, particularly

where there is no other evidence of persecution. Forgue v. U.S. Att’y Gen., 401
F.3d 1282, 1287 (11th Cir. 2005); see also Yang v. U.S. Att’y Gen., 418 F.3d
1198, 1201 (11th Cir. 2005); D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819

(11th Cir. 2004); 8 C.F.R. § 208.13.          Moreover, the weaker the applicant’s

testimony, the greater the need is for corroborating evidence. Yang, 418 F.3d at

1201.    Like any other factual finding, a credibility determination may not be

overturned unless the record compels it. Forgue, 401 F.3d at 1287 (quotations and

citations omitted). “Once an adverse credibility finding is made, the burden is on

the asylum applicant to show that the IJ’s credibility decision was not supported by

‘specific, cogent reasons’ or was not based on substantial evidence.” Id. (citations

omitted).



                                          4
      Here, substantial evidence supported the IJ’s decision that Sanchez-

Castaneda was not eligible for asylum. Her asylum claim was premised on alleged

persecution by the ELN because of her political involvement with a Liberal Party

councilman. At the hearing before the IJ, Sanchez-Castaneda testified that during

the year 2000, while she was working for the councilman, she received threatening

phone calls from ELN members, stating things such as “stop working for the

community or it will be very expensive for you.” However, when she arrived in

the United States without valid entry documentation, she stated that she came to

the United States because she had received threatening phone calls from an

unknown person. She further said that she thought the calls were from a man

named Wilson, to whom she had lent money and who she recently had contacted

regarding collecting the debt. Three days later, at her credible-fear interview, she

provided yet another reason for leaving Colombia -- that members of the

Revolutionary Armed Forces of Colombia (“FARC”) had threatened her family

because her brother and father were policemen. Then, when she filed her asylum

application, she stated that her reason for fleeing Colombia was ELN persecution,

as she claimed at the hearing before the IJ.

      The IJ identified the inconsistent reasons given by Sanchez-Castaneda as

undermining her asylum claim, specifically noting that he had considered the

corroborating evidence and found it insufficient to rebut the adverse credibility
                                           5
finding.   In short, Sanchez-Castaneda’s changing and inconsistent motivations

provides a specific, cogent reason to support the IJ’s adverse credibility. And the

finding is supported by the record. Because the IJ had specific, cogent reasons

supported by substantial evidence for his adverse credibility determination and

considered all of the evidence, we must deny Sanchez-Castaneda’s petition.

      PETITION DENIED.




                                         6